ON MOTION FOR REHEARING.
We wish to make only one observation in answer to counsel’s motion for rehearing. It is true that the filing of an amendment does not of itself make such amendment a part of the record of the case; yet where it appears, as in the present case, that the amendment was tendered and a formal order passed directing that it be filed subject to the right of the defendant to demur further or renew its demurrer theretofore filed, and where the defendant did demur to the petition “as amended,” and the court passed an order sustaining the demurrer to the “petition as amended,” such amendment will be treated as having been formally allowed, although no order “formally allowing” the same is shown. Rehearing denied.